USCA4 Appeal: 22-6971      Doc: 14         Filed: 12/20/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6971


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        THOMAS CREIGHTON SHRADER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Bluefield. Irene C. Berger, District Judge. (1:09-cr-00270-1)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Thomas Creighton Shrader, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6971     Doc: 14        Filed: 12/20/2022   Pg: 2 of 2




        PER CURIAM:

              Thomas Creighton Shrader appeals the district court’s order denying his “Motion

        for Immediate Release and Order Null and Voiding Defendant/Petitioners 2010 Federal

        Conviction(s) and Sentence Pursuant to Fourth Circuit Court of Appeals Holding and

        Order,” as supplemented, and his “Motion for Voidable Application.” We have reviewed

        the record and find no reversible error. Accordingly, we affirm the district court’s

        judgment. United States v. Shrader, No. 1:09-cr-00270-1 (S.D.W. Va. Aug. 2, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  2